Exhibit 10.11
 
IN THE YEAR TWO THOUSAND TWO
 
On the fourth of November
 
APPEARED
 
Before us, TOM VERBIST, Esq., Notary Public based in Geel:
 
1. The PROVINCE OF ANTWERP, with offices at 2018 Antwerp, Koningin Elisabethlei
22, represented herein by: Mr. Walter Alfons QUADENS, director at the Antwerp
Provincial Executive, residing at 3120 Tremelo, Meiboomlaan 25 (ID card number
149-0024555-86, national ID number 38.07.21.193-24), acting pursuant to the
power of attorney granted by the Provincial Executive in its meeting of
September 5, 2002 and acting in fulfillment of a resolution made by the
Provincial Council of October 1, 2002. A certified true copy of both the
Provincial Executive’s power of attorney and of the resolution made by the
Provincial Council will remain attached to the current deed (Annexes 1 and 2).
 
Hereinafter referred to as “the Lessor”,
 
2. The corporation GENZYME FLANDERS, having its registered office at 2440 Geel,
Cipalstraat 8, registered in the Turnhout trade register under number 92.191 and
for Value Added Tax purposes under number 475.955.046, established pursuant to
the deed executed before Notary Public Luc Talloen in Louvain on October 30,
2001, published by extract in the appendix to the Belgian Bulletin of Acts,
Orders and Decrees dated November 17, 2001, with number 20011117-029, whose
articles of incorporation were amended recently pursuant to the extraordinary
general meeting for which the minutes were drawn up by Notary Public Luc Talloen
in Louvain on March 29, 2002, published by extract in the appendix to the
Belgian Bulletin of Acts, Orders and Decrees dated May 1, 2002, under number
20020501-313:
 
Represented herein by: Mrs. Lutgarde SULS, financial controller (ID card number
002-0621711-93, national ID number 571004), residing at 2100 Antwerp-Deurne,
Bisschoppenhoflaan 173, pursuant to the authentic power of attorney executed
before the undersigned notary public on October 18, 2002, of which a copy will
be submitted for entry purposes.
 
Hereinafter referred to as “the Lessee”.
 
The aforementioned parties requested the executing notary to draw up the deed
pertaining to the lease agreement they concluded as follows:
 
PRELIMINARY EXPLANATION
 
Pursuant to the deed executed before the undersigned notary public with
intervention of Notary Public Luc Talloen in Louvain on November 15, 2001, the
corporation PHARMING, having its registered offices at 2440 Geel, Cipalstraat 8,
registered in the Turnhout trade register under number 80.379 and for Value
Added Tax purposes under number 458.398.640, transferred all of its rights and
obligations resulting from the deed executed before Notary Public Luc Moortgat
in Geel on June 25, 1998 pertaining to the lease establishment in its favor by
the Province of Antwerp on the real property described below, to the corporation
GENZYME FLANDERS NV/SA, lessee for the purposes of this document.
 
Description of real property
 
City of GEEL
 
A parcel of land located at Eyckevelden and Cipalstraat, registered according to
title at the land registry as District K, number 46, 44/A, 44/B, 45/A, 47/B,
48/G/portion, 48/H/portion and according the most recent land registry
certificate as District K, number 46, 44/B, 45/A, 47/B, 48/M, 48/P, and 44/E,
with a total area according to title and land register of 2 hectares,
sixty-seven ares, ninety-four centiares (2 ha 67 a 94 ca).


1



--------------------------------------------------------------------------------



 



In addition, under the same deed, the aforementioned corporation PHARMING
transferred all of its constructions erected under the lease it was granted to
the corporation GENZYME FLANDERS NV/SA, in this document referred to as the
Lessee.
 
Pursuant to correspondence dated October 17 and November 14, 2001 from the
Province of Antwerp in its capacity of Lessor, the latter communicated its
agreement with this transfer of the lease and the constructions erected.
 
LEASE AMENDMENTS AND LEASE ESTABLISHMENT
 
Article 1: Lease Amendment — Lease Establishment.
 
With this document the Lessor and the Lessee agree to extend the lease agreement
between them pertaining to the above mentioned property, also including the
property described below under #2., established pursuant to the aforementioned
authentic deed executed before Notary Public Luc Moortgat in Geel on June 25,
1998 and transferred to the Lessee pursuant to a deed executed before the
undersigned notary public with the intervention of Notary Public Luc Talloen in
Louvain on November 15, 2001, as explained below. The terms and conditions
thereof will be amended in accordance with the provisions of this deed.
 
Subsequently, the Lessor grants to the Lessee a lease, accepted by the latter,
in accordance with the provisions of the Law of January 10, 1824, subject to the
amendments resulting from the current deed, to the real property described below
under #1. and #3.
 
CITY OF GEEL, third district
 
1. Parcels of land, registered at the land registry according to a recent land
registry extract as District K, numbers 44/D and 69/C/portion, with a measured
area of fifty-nine ares, fourteen centiares (59 a 14 ca).
 
2. Parcels of land, registered at the land registry according to a recent land
registry extract as District K, numbers 44/B, 44/E, 45/A, 46, 47/B, 48/M, and
48/P, with a measured area of two hectares, sixty-seven ares, ninety-four
centiares (2 ha 67 a 94 ca).
 
3. Parcels of land, registered at the land registry according to a recent land
registry extract as District K, numbers 52/D and 52/F, with a measured area of
forty-eight ares, ninety-three centiares (48 a 93 ca).
 
As these properties are shown respectively under “Lot 1”, “Lot 2” and “Lot 3” on
a survey plan dated January 31, 2002, drafted by Mr. Van Roy, provincial
surveyor, which plan remained attached to a deed of power of attorney executed
before the undersigned Notary Public on October 18, 2002, referred to above, and
as these properties mentioned below have already been referred to as “the
Property”.
 
We repeat once again, as necessary, that the constructions on the property
described above under #2. already belong to the Lessee pursuant to the above
mentioned authentic deed executed before the undersigned notary public with the
intervention of Notary Public Luc Talloen in Louvain, on November 15, 2001.
 
Property origin.
 
The Lessor confirms to be the owner of the previously described real property as
follows:
 

  •  partially (at the time the lots in Section K, numbers 47, 48A, 67, 51,
52A/ex, 53A/ex, and 54C/ex) pursuant to a purchase instrument executed before
the governor of the Province of Antwerp, Mr. Richard Declerck, on March 19,
1957, at the time acquired from the Commissie van Openbare Onderstand (Welfare
Commission) in Geel, transferred at the only mortgage office operating at that
time in Turnhout on March 20 and recorded in Book 4301, number 50;     • 
partially (at the time the lot in Section K, number 69) pursuant to a public
auction before notaries public Jean Verbist in Geel and Modest Moortgat in Geel
on August 28, 1963, transferred at the only mortgage office operating at that
time in Turnhout on October 25, and recorded in Book 5129, number 28, acquired
from Mr. CLAES Jean-François;


2



--------------------------------------------------------------------------------



 



 

  •  partially (at the time the lots in Section K, numbers 52B, 53B and 54E)
pursuant to a purchase instrument executed before the governor of the Province
of Antwerp, on December 20, 1963, acquired from the Commissie van Openbare
Onderstand (Welfare Commission) in Geel;     •  partially (old local road,
without land registry number) pursuant to a purchase instrument executed before
the governor of the Province of Antwerp, on May 20, 1966, acquired from the
municipality of Geel;     •  partially (at the time the lot in Section K, number
55B) pursuant to a purchase instrument executed before the governor of the
Province of Antwerp, on June 28, 1966, acquired from Mr. SPRENGERS Robert;    
•  partially (at the time the lot in Section K, number 48C/ex) pursuant to an
exchange instrument executed before the governor of the Province of Antwerp, on
November 30, 1966, acquired from Mr. LORNOY Gregorius;     •  partially (at the
time the lots in Section K, numbers 44 and 45, 68 and 46) pursuant to
expropriation judgments pronounced by the Justice of the Peace in Mol on May 11,
1967 against Mr. DE PEUTER José, Mr. VAN ROOSBROECK Joseph and Mr. VAN SANT
Alphonsus, granted at the competent registration office on May 12, 1967, with
the mention not to register, however included under 177-1/15-1967.

 
Article 2: Condition of a property — Easements.
 
The property is made available to the Lessee on an “as is” basis, with all its
visible and invisible defects, with all joint properties and easements, which
could be related to the property. The Lessor confirms he knows the property and
does not require any additional description.
 
The Lessor, represented as referred to above, declares he is not aware of any
easements, with the exception of the easement included in the aforementioned
lease establishment deed dated June 25, 1998, and reproduced verbatim
hereinafter (translation from Dutch):
 
“In this regard, the Lessor states that a purchase instrument executed before
the governor of the Province of Antwerp, Mr. Richard Declerck, on March 19,
1957, at the time acquired from the Commissie van Openbare Onderstand (Welfare
Commission) in Geel, transferred at the only mortgage office operating at that
time in Turnhout on March 20 and recorded in Book 4301, number 50, includes the
following conditions, literally reproduced hereafter insofar as they are still
in effect:
 
In this respect it is explicitly stipulated that the lots sold have Right of
Road System along the existing easement road referred to in yellow on the
aforementioned plan”.
 
The Lessee is subrogated to the rights and obligations referred to in the above
mentioned provisions, as far as applicable and related to the property, and the
current clause cannot grant any rights to third parties in addition to the
rights resulting from regular and expired titles or from the law.
 
Article 3: Destination of the Property.
 
The Lessor makes available the land to be used for the establishment of a
company specialized in technology or a company providing support or services to
said firm.
 
The Lessee is not allowed to modify this destination without prior, explicit,
written authorization from the Lessor, under penalty of termination by operation
of law of this lease agreement and the transfer by operation of law to the
Lessor of the title to the buildings erected.
 
Article 4: Duration of the Lease.
 
With respect to the property described above under #2. the Lessor and the Lessee
agree to extend the existing lease (established pursuant to the above mentioned
deed on June 25, 1998 for fifty consecutive years) to ninety-nine
(99) consecutive years, ending on June 24, 2097.


3



--------------------------------------------------------------------------------



 



Regarding the properties described above under #1. and #3. the lease is granted
for an indivisible period starting today and ending on June 24, 2097.
 
Article 5: Lease Compensation.
 

1)   For the real property under #1. and #3.

 
The lease related to the real properties mentioned under #1. and #3. is granted
and accepted subject to an annual rent of fifty Belgian Francs (BEF 50) (EUR
1.24) per square meter, i.e. in total thirteen thousand three hundred
ninety-four Euros and ninety-three cents (EUR 13,394.93) (base rent).
 
The total amount is calculated using the area as indicated on the plan referred
to in Art. 1, and the rates, established by the Antwerp Provincial Executive
during its meeting of December 12, 1996.
 
Said rent is adjusted annually on the expiry date based on the consumer price
index, where the new rent is obtained by multiplying the base rent with a
fraction where the denominator is made up of the index of the month prior to the
coming into effect of this contract (i.e. the month of October 2002), and the
numerator is made up of the index of the month prior to the adjustment.
 
The rent is due within two months after the annual expiry date. In the absence
of payment within the period established, arrears of interest based on the
annual legal interest rate will be payable by operation of law and without prior
notice of default, calculated per month of delay and where each month started is
counted as a complete month.
 

2)   For the real property under #2.

 
The lease related to the real property mentioned under #2. is granted and
accepted subject to an annual rent as agreed upon in Article 4 of the above
mentioned lease establishment deed with respect to this property, executed
before Notary Public Luc Moortgat in Geel on June 25, 1998.
 
For taxation purposes, the annual rent is established at thirty-two francs per
square meters (base canon indexed to date).
 
Article 6: Transfer of the Lease.
 
Without prior, written authorization from the Lessor, the Lessee is not allowed
to transfer his lease in whole or in part, for value or for no consideration. He
is also not permitted to lease out the real property acquired on a lease or to
encumber said property with an easement or any other right in favor of a third
party without obtaining the aforementioned authorization, subject to the
provisions in Article 7 and 8 of this agreement.
 
Article 7: Building rights.
 
The Lessor hereby grants to the Lessee the right to grant building rights
regarding the leased grounds, however only subject to including the following
conditions in the building rights establishment deed:
 

  •  the superficiary is not allowed to mortgage either the building rights, or
the constructions erected based on this right;     •  the superficiary
undertakes to respect the destination, referred to in Article 3 of this lease
agreement;     •  the term for which the building rights are granted must not
exceed the end date of this lease agreement; in any event, the building rights
end by operation of law when this lease agreement ends by the lapse of the term,
except when a new lease agreement is concluded at that time with the Province;  
  •  the title to the constructions erected pursuant to the building rights is
vested in the superficiary, in this case the Lessee, at the expiry of the
building rights;     •  while the building rights are in effect, the
superficiary is not allowed to sell the constructions erected pursuant to these
building rights without prior written authorization by the Lessor under this
document.


4



--------------------------------------------------------------------------------



 



 
Article 8: Mortgage.
 
The Lessor is only allowed to mortgage his lease provided that:
 
1. the mortgage serves as a security for an investment credit, that the credit
does not exceed eighty percent (80%) of the amount of the initial investment
value and the term of said credit never exceeds the term of said lease
agreement;
 
2. In the mortgage establishment instrument, a clause is included where the
mortgagee commits towards the Lessor:
 
a. to impose on the buyer the obligations agreed upon in this lease agreement
when realizing a mortgage;
 
b. to first ask the Lessor whether he agrees with the buyer’s identity and
activity, on the understanding that he can only refuse for a valid reason. The
parties agree that non-conformity of the planned activity of the new Lessee with
the urban development prescriptions for the area in question, will be a valid
reason for a refusal by the Lessor;
 
c. to find an acquiring party of the lease within two years after the
realization of the mortgage, in the absence whereof the lease is terminated by
operation of law.
 
Article 9: Constructions to be erected.
 
The Lessee has the right to erect buildings and to plant on the grounds, on
their own initiative and conserving the exclusive title to the buildings until
the end of the lease contract.
 
If at the end of the contract the Lessee did not find an acquiring party for the
buildings erected by or transferred to him or if the existing lease is not
extended, the Lessor may choose to either take over the buildings without any
obligation to pay compensation to the Lessee for their value or to request that
the buildings be demolished at the expense and for the account of the Lessee.
 
Article 10. Maintenance and repairs.
 
The Lessee must maintain the real property described in Article 1 and perform
all repairs required, if necessary. The Lessor is not held to any repairs.
 
Article 11. Termination by operation of law.
 
In the event of the Lessee’s dissolution, bankruptcy or liquidation, the lease
established by means of the current contract terminates by operation of law.
However, the lease remains in effect in favor of the mortgagee and the
superficiary if the lease is subject to a mortgage or if building rights were
established to the property subject to a lease.
 
Article 12. Costs.
 
All costs, charges and fees pertaining to this agreement are borne by the
Lessee.
 
All taxes of any kind levied or to be levied on the leased property and the
buildings to be erected are to be borne entirely by the Lessee.
 
Article 13: Urban Development Regulations.
 
The Lessor declares that for the property, referred to in the current agreement,
no building permit has been issued to him. Regarding the possibility to build on
the leased lot or to erect on the lot any fixed or movable structure, the Lessor
communicated that by letter dated September 9, 1989, the Urban Development
Office (Bestuur van Stedenbouw) reported that the Technologiezone lots in
principle can be divided into lots for Small and Medium-Size Enterprises, only
intended for computer science and complementary activities.
 
The Lessee’s attention is drawn to the fact that no construction or any fixed or
movable structure may be erected on the property as long as no building permit
is obtained.


5



--------------------------------------------------------------------------------



 



In a letter dated June 21, 2002, of which the Lessee previously confirmed having
received a copy, the city of Geel among other things informed the executing
notary public that:
 

  •  according to the Herentals-Mol regional plan, the property is located in
“areas for community facilities and public use”;     •  the property is subject
to a BPA (Bijzonder Plan van Aanleg or Special Planning Scheme) “Technologiezone
M.B. 01-03-2002”;     •  no urban development violations have been noted for the
property;     •  no non-expired environmental permit applies to the property;  
  •  the area is located within the boundaries of an archeological site;     • 
the property is located in the proximity of a regional road (express way);    
•  the property is adjacent to the registered watercourse Laerloop number 25,
managed by the Water Management Department of the Antwerp Provincial Executive,
located at Koningin Elisabethlei 22.

 
The aforementioned watercourse “Laerloop 25” falls under the “old atlas”
category. The Lessee confirms having a copy of the memo drafted by the
Provincial Executive pertaining to “Obligations and mandates to be observed by
adjoining landowners or riparians pursuant to the regulations related to
unnavigable, non-classified watercourses subject to the provincial regulation of
October 27, 1955 (old atlas watercourses)”.
 
The undersigned notary public was asked to copy the text below in the current
deed from verbal information provided by the Instituut voor het Archeologisch
Patrominium (the Belgian Institute for Archeological Heritage): “If the owner
intends to disrupt the soil of the lot (even by using deep ploughs, if
applicable), the plans must first be submitted to the I.A.P. for advice and the
work may be supervised from an archeological point of view.”
 
With respect to the applicable environmental permit(s) (dated October 9, 1997 —
reference 9700298) regarding the property described above under 2., the Lessor
states that — pursuant to Article 42, paragraph 2 of Vlarem I — the transfer of
this (these) environmental permit(s) by the aforementioned corporation PHARMING
to itself was reported: to the city of Geel on November 13, 2001, and to the
province of Antwerp on November 14, 2001.
 
In a letter to the undersigned notary dated July 4, 2002, the Ministry of the
Flemish Community, Antwerp Roads and Traffic Department, District and Regie 114
Geel, reported the following with respect to the real property registered with
the land registry office as District K numbers 52/D and 69/C:
 
“The aforementioned properties are located along the R14 and the N126 roads:
 
At the level of the R14, the following regulations apply:
 

  •  the current property limit is maintained without any changes.     •  the
area of the back extension is established at 8.00 meters.     •  no
expropriations have been planned.     •  no direct access to the R14 will be
allowed.     •  the assignee renounces any complaint related to inconvenience
caused by the R14, in particular any complaint regarding sound pollution.

 
At the level of the N126 (Diestseweg), the following regulations apply:
 

  •  the designed building line is located at 9.00 meters from the axis of the
road.     •  the area of the back extension is established at 8.00 meters.    
•  no expropriations have been planned.”


6



--------------------------------------------------------------------------------



 



 
The undersigned notary public reports that no work or activities referred to in
Article 99 of the Flemish Decree pertaining to the organization of environmental
planning may be performed on the property to which the current deed is related,
if no urban development permit has been obtained.
 
Said Article 99 is as follows (free translation from Dutch):
 
No person is allowed to do the following without prior urban development permit:
 
1° To build, erect one or more fixed structures on a lot, to demolish, rebuild,
renovate or expand an existing fixed structure or existing construction, with
the exception of upkeep or maintenance activities [not related to the
stability];
 
[2° To deforest within the meaning of the forest decree dated June 13, 1990 all
areas covered with trees, as referred to in Article 3, par. 1 and 2 of said
decree;]
 
[3° To cut down tall trees, individually, in a group or growing in a line,
insofar as they are not part of the areas covered with trees within the meaning
of Article 3, par. 1 and par. 2 of the forest decree of June 13, 1990;]
 
4° To considerably change the soil relief;
 
5° To usually use, prepare or organize a lot for:
 
a) storage of used or scrapped vehicles, of any material, or waste;
 
b) parking of vehicles, cars or trailers;
 
c) the installation of one or more movable structures which could be used for
living purposes, such as trailers, campers, scrapped vehicles, tents;
 
d) the installation of one or more movable structures or rolling stock mainly
used for advertising purposes;
 
6° To partially or completely change the main purpose of built-on real property
in view of a new purpose, insofar as this change of function is included in a
list of function changes requiring a permit, to be established by the Flemish
government;
 
7° To change the number of living facilities in a building used to house a
family or a single person, irrespective of the fact whether it is a
single-family dwelling, an apartment, an apartment building, a bachelor or a
furnished or unfurnished room;
 
8° To install or change ads or signs;
 
9° To build or change recreational grounds, including golf courts, soccer
pitches, tennis courts and swimming pools.
 
To build and erect fixed structures, as referred to in the first paragraph,
item #1, means to erect a building or a construction or to place a structure,
even made from non-durable material, built into the ground, attached to the
ground or supported on the ground for stability reasons, and intended to stay
without being moved, even if it can be taken apart, moved or is completely
underground. This also includes the functional assembling of material to create
a fixed structure or construction, and the hardening of a surface.
 
Upkeep and maintenance activities [not related to stability] include activities
performed to maintain the use of a building unchanged for the future and secure
it by improving, repairing or replacing eroded or worn-out material or parts.
[This does not include activities related to the constructive elements of the
building, such as:
 
1° Replacing trusses or supporting beams of a roof, with the exception of local
repairs;
 
2° Completely or partially renovating or replacing exterior walls, with or
without recovering existing bricks.]


7



--------------------------------------------------------------------------------



 



Tall trees as referred to in the first paragraph, item #3 mean all trees with a
one-meter circumference at a height of 1 meter above the ground level.
 
A considerable relief change as referred to in the first paragraph, item #4
includes, without being limited to, each addition, pile-up, excavation or
deepening changing the nature or function of the land.
 
Without prejudice to the first paragraph, item #5, section c, no urban
development permit is required for camping with movable structures on a
campground within the meaning of the decree dated March 3, 1993 pertaining to
the statute of the grounds for recreational outdoor stays.
 
§ 2. The Flemish government may draw up a list of activities, actions and
changes for which no urban development permit is required because of their
nature and/or scope, contrary to the provisions of § 1.
 
§ 3. A provincial and a municipal urban development permit may complement the
activities, actions and changes requiring a permit, referred to in § 1. They may
also introduce the requirement of an urban development permit for the activities
and actions exempted from permits in application of § 2.
 
Article 14: Soil decontamination.
 

1)   For the properties described under #1. and #3.

 
1. The Lessor declares that no structure is/was located and/or an activity
is/was performed included in the list of structures and activities which may
cause soil contamination, as referred to in Art. 3, first paragraph of the Soil
Decontamination Decree, on the lots registered with the land registry office as
District K numbers 44/D, 69/C, 52/D and 52/F.
 
2. The Lessor declares that before signing the agreement the Lessee was informed
of the content of the soil certificates issued by OVAM on February 24, 2002 in
accordance with Art.  36, first paragraph of the aforementioned decree.
 
Said soil certificates stipulate:
 
“For this cadastral lot, no data are available in the register of contaminated
soils.
 
Note: As of October 1, 1996, lots where a structure is or was erected or an
activity is or was performed included in the list as referred to in Article 3,
first paragraph of the Soil Decontamination Decree can only be transferred if an
orienting study has been submitted to OVAM in advance with reference to the
transfer.
 
This certificate replaces all previously issued certificates.”
 
3. The Lessor declares to be satisfied with the above statements and to accept
the properties in their current condition.
 
With respect to the properties, the Lessor states that he is not aware of any
soil contamination which could cause damage to the Lessee or to third parties,
or which could result in a soil decontamination obligation or risk management,
in use restrictions or in other measures which may be imposed by the government.
 
4. The Lessee hereby confirms being aware that he may claim the nullity of a
transfer which took place without complying with all provisions of Article 36
referred to above. If necessary, he states that he will confirm the previously
concluded agreement or renounce each claim of nullity which could be made
pursuant to Art. 36, fourth paragraph of the aforementioned Decree pertaining to
the current lease agreement.
 

2)   For the property described under #2.

 
The Lessor hereby declares that, since the property described above under
item #2 is only subject to a change of the terms and conditions of the existing
lease agreement (established pursuant to the aforementioned deed dated June 25,
1998), it is not required to comply with the obligations imposed under Art. 37
ff. of the above mentioned Soil Decontamination Decree: it is not a transfer of
land in accordance with Art. 18 of the Soil Decontamination Decree.


8



--------------------------------------------------------------------------------



 



Article 15: Breaches committed by Lessee.
 
Any breach committed by the Lessee of the obligations resulting from the
provisions of the current deed, by operation of law, will result in the
nullification of the lease, without prejudice to the Lessor’s right to claim
damages, if the occasion arises.
 
If the lease is encumbered with a mortgage or if building rights were
established on the leased property, the Lessor only has the right to claim
damages, in the event of a breach committed by the Lessee.
 
Article 16: Mortgage
 
The Lessor states that the leased property is free and unencumbered from any
debt, entries, privileges and rights of mortgage, as well as from all
incriminating transfers, with the exception of the following entry pertaining to
the property described above under #2.:
 

  •  the ex officio entry done at the second mortgage office in Turnhout on
December 6, 2001 under number 77-I-06/12/2001-9020, in favor of the
aforementioned corporation PHARMING and the third party debtors of all
outstanding debts, against GENZYME FLANDERS NV/SA, Lessee under this
transaction, for an amount of ten million five hundred fifty thousand Euros (EUR
10,550,000.00)

 
and for the lease transfer charges estimated at five percent (5%), on the lease
on the property described above under item #2 with the constructions built on
it, pursuant to the aforementioned deed executed before the undersigned notary
public with intervention of notary public Luc Talloen in Louvain on November 15,
2001.
 
The Lessee states he is completely aware of this ex officio entry and releases
the Lessor and the executing notary public from any obligation to provide
further information in this respect.
 
Article 17: Release from ex officio entry
 
The land and mortgage registrar is released from taking all ex officio entries
pursuant to this deed, for whatever reason, after the executing notary public
informed the parties of its bearing.
 
Article 18: Residence
 
To execute this deed, the parties choose the following residence: for the
Lessee: in Geel at Cipalstraat 8; and for the Lessor, at the Provinciehuis,
Koningin Elisabethlei 22, in 2018 Antwerp.
 
FINAL PROVISIONS.
 
1. The parties confirm that they have been duly informed by the executing notary
public regarding the rights, obligations and mandates resulting from the current
deed and that they received impartial advice from him. They declare they deem
this deed with all its related rights and obligations to be balanced and that
they explicitly accept it.
 
2. The executing notary public confirms that the parties’ identity was confirmed
to him by means of the documents required by law and submitted by parties.
 
WHEREOF DEED, executed in Geel, at our office, on the above mentioned date, and
after a complete reading and explanation, acknowledged by all parties, signed by
the parties and us, the notary public.
 
(followed by the signatures)
 
Registered in Geel on November 18, 2002 five pages and five deliveries Reg. 5
part 561 folio 30 box 7. Received: four thousand four hundred eighty-eight Euros
and ninety-seven cents (€ 4,488.97). For the senior inspector. The senior
auditor. (signed) I. GILIS.”


9



--------------------------------------------------------------------------------



 



IN THE YEAR TWO THOUSAND TWO
 
On the eighteenth of October
 
APPEARED:
 
Before us, TOM VERBIST, Esq., Notary Public based in Geel:
 
The corporation GENZYME FLANDERS, having its registered office at 2440 Geel,
Cipalstraat 8, registered in the Turnhout trade register under number 92.191 and
for Value Added Tax purposes under number 475.955.046, established under the
name GENZYME FLANDERS NV/SA pursuant to the deed executed before Notary Public
Luc Talloen in Louvain on October 30, 2001, published by extract in the appendix
to the Belgian Bulletin of Acts, Orders and Decrees dated November 17, 2001,
with number 20011117-29, whose articles of incorporation were amended recently
pursuant to the extraordinary general meeting for which the minutes were drawn
up by Notary Public Luc Talloen in Louvain on March 29, 2002, published by
extract in the appendix to the Belgian Bulletin of Acts, Orders and Decrees
dated May 1, 2002, under number 20020501-313:
 
Represented herein by: Mr. Erik Theophiel Frank Antoon TAMBUYZER, residing in
Oud-Heverlee (Sint-Joris-Weert), Oude Nethensebaan 31/A, acting in his capacity
of Chief Executive Officer, in accordance with Art. 12 of the articles of
incorporation, and appointed to this position by virtue of the extraordinary
general meeting held immediately after establishing the above mentioned articles
of incorporation on October 30, 2001, published by extract in the appendix to
the Belgian Bulletin of Acts, Orders and Decrees dated November 21, 2001, under
number 20011121-666.
 
Hereinafter invariably referred to as “the Mandator”.
 
PRELIMINARY EXPLANATION
 
Pursuant to the deed executed before the undersigned notary public with
intervention of Notary Public Luc Talloen in Louvain on November 15, 2001,
recorded at the second mortgage office in Turnhout on December 6, 2001, under
number 77-T-06/12/01-9019, the corporation PHARMING, having its registered
offices at 2440 Geel, Cipalstraat 8, registered in the Turnhout trade register
under number 80.379 and for Value Added Tax purposes under number 458.398.640,
transferred all of its rights and obligations resulting from the deed executed
before Notary Public Luc Moortgat in Geel on June 25, 1998 pertaining to the
lease establishment in its favor by the PROVINCE OF ANTWERP on the real property
described below, to the corporation GENZYME FLANDERS NV/SA, appearing party for
the purposes of this document.
 
City of GEEL
 
A parcel of land located at Eyckevelden and Cipalstraat, registered according to
title at the land registry as District K, number 46, 44/A, 44/B, 45/A, 47/B,
48/G/portion, 48/H/portion and according the most recent land registry
certificate as District K, number 46, 44/B, 45/A, 47/B, 48/M, 48/P, and 44/E,
with a total area according to title and land register of 2 hectares,
sixty-seven ares, ninety-four centiares (2 ha 67 a 94 ca).
 
In particular the real property described below under item #2.
 
In addition, under the same deed, the aforementioned corporation PHARMING
transferred all of its constructions erected under the lease it was granted to
the corporation GENZYME FLANDERS NV/SA, in this document referred to as the
Appearing party.
 
2. POWER OF ATTORNEY
 
The corporation GENZYME FLANDERS NV/SA, represented as referred to above,
subsequently stated it appoints the following person(s) as special mandatories:
 
1. Mrs. Lutgarde SULS, accountant, residing at 2100 Antwerp-Deurne,
Bisschoppenhoflaan 173,
 
2.


10



--------------------------------------------------------------------------------



 



Hereinafter referred to as “the Mandatory”,
 
With the authority to act separately and individually.
 
Whom he mandates to do the following on his behalf and on his account:
 
To amend the conditions of the existing aforementioned lease agreement regarding
the property described below under item #2 and to conclude a lease agreement
with the PROVINCE OF ANTWERP regarding the properties described below under
item #1. and #3.
 
CITY OF GEEL, third district
 
1. Parcels of land, registered at the land registry according to a recent land
registry extract as District K, numbers 44/D and 69/C/portion, with a measured
area of fifty-nine ares, fourteen centiares (59 a 14 ca).
 
2. Parcels of land, registered at the land registry according to a recent land
registry extract as District K, numbers 44/B, 44/E, 45/A, 46, 47/B, 48/M, and
48/P, with a measured area of two hectares, sixty-seven ares, ninety-four
centiares (2 ha 67 a 94 ca).
 
3. Parcels of land, registered at the land registry according to a recent land
registry extract as District K, numbers 52/D and 52/F, with a measured area of
forty-eight ares, ninety-three centiares (48 a 93 ca).
 
As these properties are shown respectively under “Lot 1”, “Lot 2” and “Lot 3” on
a survey plan dated January 31, 2002, drafted by Mr. Van Roy, provincial
surveyor, the plan which is included in this deed (Annex 1).
 
Property origin
 
The constructions on the property described above under #2. already belong to
the Lessee pursuant to the above mentioned authentic deed executed before the
undersigned notary public with the intervention of Notary Public Luc Talloen in
Louvain, on November 15, 2001.
 
The properties described above under #1., 2. (without constructions) and #3. are
owned by the PROVINCE OF ANTWERP as follows:
 

  •  partially (at the time the lots in Section K, numbers 47, 48A, 67, 51,
52A/ex, 53A/ex, and 54C/ex) pursuant to a purchase instrument executed before
the governor of the Province of Antwerp, Mr. Richard Declerck, on March 19,
1957, at the time acquired from the Commissie van Openbare Onderstand (Welfare
Commission) in Geel, transferred at the only mortgage office operating at that
time in Turnhout on March 20 and recorded in Book 4301, number 50;     • 
partially (at the time the lot in Section K, number 69) pursuant to a public
auction before notaries public Jean Verbist in Geel and Modest Moortgat in Geel
on August 28, 1963, transferred at the only mortgage office operating at that
time in Turnhout on October 25, and recorded in Book 5129, number 28, acquired
from Mr. CLAES Jean-François;     •  partially (at the time the lots in
Section K, numbers 52B, 53B and 54E) pursuant to a purchase instrument executed
before the governor of the Province of Antwerp, on December 20, 1963, acquired
from the Commissie van Openbare Onderstand (Welfare Commission) in Geel;     • 
partially (old local road, without land registry number) pursuant to a purchase
instrument executed before the governor of the Province of Antwerp, on May 20,
1966, acquired from the municipality of Geel;     •  partially (at the time the
lot in Section K, number 55B) pursuant to a purchase instrument executed before
the governor of the Province of Antwerp, on June 28, 1966, acquired from
Mr. SPRENGERS Robert;


11



--------------------------------------------------------------------------------



 



 

  •  partially (at the time the lot in Section K, number 48C/ex) pursuant to an
exchange instrument executed before the governor of the Province of Antwerp, on
November 30, 1966, acquired from Mr. LORNOY Gregorius;     •  partially (at the
time the lots in Section K, numbers 44 and 45, 68 and 46) pursuant to
expropriation judgments pronounced by the Justice of the Peace in Mol on May 11,
1967 against Mr. DE PEUTER José, Mr. VAN ROOSBROECK Joseph and Mr. VAN SANT
Alphonsus, granted at the competent registration office on May 12, 1967, with
the mention not to register, however included under 177-1/15-1967.

 
For the fees/compensation, and for the accounts and under the terms and
conditions to be agreed upon by the Mandatory;
 
To determine the origin of the property; to make all statements; to agree on all
provisions pertaining to easements and joint properties;
 
To determine the start of the usufruct and establish the place, method and terms
of payment of the compensation, fees and all accessory items; to grant all
warranties, privileges and mortgages as a security for payments or the execution
of agreements; to enter into an agreement, to reach a settlement and to arrive
at a compromise;
 
If one or more of the above mentioned legal acts were performed by an agent, to
approve and ratify these;
 
To perform all legal acts for the above mentioned purpose, to sign all deeds and
documents, to substitute, to choose residence and in general to do all that
would be required or useful, even if it is not explicitly mentioned.
 
FINAL PROVISIONS.
 
1. The Appearing party confirms that he has been duly informed by the executing
notary public regarding the rights, obligations and mandates resulting from the
current deed and that he received impartial advice from him. He declares that he
deems this deed with all its related rights and obligations to be balanced and
that he explicitly accepts it.
 
2. The executing notary public confirms that the Appearing party’s identity was
confirmed to him by means of the documents required by law.
 
WHEREOF DEED, executed in Geel, at our office, on the above mentioned date, and
after a complete reading and explanation, acknowledged by the Appearing party,
signed by the Appearing party and us, the notary public.
 
(followed by the signatures)
 
Registered in Geel on October 25, 2002 two pages and no deliveries Reg. 5
part 560 folio 30 box 15. Received: twenty-five Euros (€ 25.00). For the senior
inspector. The senior auditor. (singed) I. GILIS.


12